Citation Nr: 1029631	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  03-24 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as 
a result of herbicide exposure and as secondary to service-
connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the RO in 
Detroit, Michigan, which, in pertinent part, denied the claim for 
service connection for hypertension.  The appellant relocated and 
his claim is now being addressed by the RO in Cleveland, Ohio.

The Board remanded this claim in September 2007 and March 2009 
for further development.  It returns now for appellate 
consideration.


FINDING OF FACT

The appellant's hypertension was not present during service, not 
manifest within one year of service, is not shown to be related 
to service, to include herbicide exposure, and is not shown to be 
caused or aggravated by a service-connected disability, to 
include diabetes mellitus, type 2.


CONCLUSION OF LAW

The appellant's hypertension was not incurred in or aggravated by 
active service, was not caused or aggravated by a service-
connected disability, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for service connection for 
hypertension.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

A letter dated in December 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  A November 2007 letter provided 
notice as to the requirements to substantiate the claim on a 
secondary service connection theory.  Although these letters were 
not sent prior to initial adjudication of the appellant's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice in November 2007, he was provided ample 
opportunity to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was most recently provided to the 
appellant in March 2010.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Since the Board has concluded that the preponderance 
of the evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant's Social Security Administration records have been 
associated with the file.  

The Board's September 2007 remand identified two problems with 
the development conducted by the RO.  First, no VCAA compliant 
notice had been provided on the secondary theory of the claim.  
Such notice was provided in November 2007, as discussed above.  
Second, the appellant had identified his family doctors, provided 
an address and a signed authorized release form in his December 
2001 claim, so that the RO might obtain his records for him.  The 
RO had not sent the release form to the doctors to assist the 
appellant in obtaining those records.  The Board remanded, in 
part, so that the identified records could be associated with the 
file.  The Appeals Management Center (AMC) did not properly 
address the second problem, stating in the November 2007 letter 
that it awaited the appellant's response, rather than take 
immediate action based on the information already of record and 
failed to specify what information was required.  The Board 
remanded in March 2009 for compliance with the prior remand in 
that the AMC has failed to take any action on the information 
previously received.  No mention of the missing records was made 
in the December 2008 Supplemental Statement of the Case.  After 
the Board's remand, a January 2009 response from the appellant 
was associated with the claims file.  The appellant expressed his 
displeasure with the appeals process and stated that he had 
already provided adequate information and that VA was attempting 
to stall and refuse to change the prior outcome.  The AMC 
notified the appellant in April 2009 of which doctors should be 
named on the release forms.  The appellant responded again that 
the VA was attempting to stall and not change the prior decision.  
He failed to complete the authorized release form correctly, 
filling in his personal information and signing the document, but 
discussing only his VA treatment.  The Board observes that the 
duty to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The Board has attempted to provide 
the appellant with every opportunity to obtain the missing 
records.  The appellant has not provided the necessary forms to 
do so or has incorrectly completed them.  The original form 
states that it expires after 180 days.  The release form passed 
its expiration event and is no longer valid.  See 45 C.F.R. 
§ 164.508 (b)(2) (2009).  The appellant needed to return a valid, 
completed authorized consent form for the additional records to 
be obtained.  He did not.  The AMC cannot assist the appellant 
without his cooperation.  The Board concludes that the AMC has 
substantially complied with the September 2007 and March 2009 
remand instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The duty to assist in obtaining records has been 
satisfied.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded an October 2003 medical examination to 
obtain an opinion as to whether his hypertension was the result 
of his service-connected diabetes mellitus, type 2.  This opinion 
was rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  Therefore, the Board finds that the examination is 
adequate.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has hypertension as a result of 
inservice exposure to herbicides or as a result of his Service-
connected diabetes mellitus, type 2.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be established on a secondary basis 
for disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established for 
a disorder which is aggravated by a service- connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id.  

The appellant's December 2001 claim indicates that he has had 
hypertension since September 1980.  The appellant's VA treatment 
records show a current diagnosis and treatment for the 
disability.  The current disability element is well established. 

The appellant is service-connected for diabetes mellitus, type 2.  
The appellant's December 2001 claim indicates that the disability 
began in June 1999.  The presence of a service-connected 
disability is well established.  The remaining question for the 
secondary service connection theory is whether the appellant's 
hypertension was caused or aggravated by his diabetes mellitus, 
type 2.

With respect to the appellant's contentions that he has 
hypertension due to diabetes mellitus, type 2, the Board observes 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology).  The appellant's lay statements are 
not competent evidence.  The relationship between hypertension 
and diabetes mellitus, type 2, cannot be observed by the five 
senses.  His December 2001 claim argued that he had never had 
high blood pressure or diabetes problems, so it had to be 
something that happened in Vietnam, possibly Agent Orange.  
Whatever the mechanism of interaction, the basis for the 
appellant's belief that the two are related is unsupported by any 
description of a change in symptoms.  The Board cannot accept the 
appellant's lay statements as competent evidence of nexus.  

Furthermore, the appellant is not competent to diagnose any 
medical disorder or render an opinion as to the cause or etiology 
of any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence).  The Board cannot accept 
his statements as competent medical evidence either.

The appellant's VA treatment records do not generally address the 
question of a relationship between his hypertension and diabetes 
mellitus, type 2.  Several years worth of records have been 
associated with the claims file, and while hypertension and 
diabetes mellitus, type 2, appear regularly, none of the regular 
treating physicians address the possibility of a relationship, 
either causal or aggravation, between the two conditions.  

The appellant was seen for an October 2003 VA examination to 
determine whether his hypertension was secondary to his diabetes 
mellitus, type 2.  Following an interview of the appellant, 
review of the claims file and physical examination, the examiner 
concluded that the hypertension was due to obesity and a history 
of tobacco use.  The Board notes that there are several entries 
noting obesity and tobacco use in the appellant's VA treatment 
records.  There is no indication that the hypertension has been 
aggravated by the diabetes mellitus, type 2.  

The appellant's Social Security Administration records do not 
provide support to his contentions.  The Administrative Law Judge 
decision cites to the October 2003 VA examination report for the 
proposition that the hypertension is due to obesity and tobacco 
use.  

The Board finds that there is no competent evidence, either lay 
or medical, to support the proposition that the appellant's 
diabetes mellitus, type 2, is the result, causally or by 
aggravation, of his hypertension.  The appellant is not competent 
to offer such evidence and the medical evidence is either silent 
on the proposition or concludes that his obesity and tobacco use 
are the cause of his hypertension.  The Board finds that the 
appellant's hypertension was not caused or aggravated by service-
connected his diabetes mellitus, type 2.  Service connection on a 
secondary basis must be denied.  

The appellant has also argued that his hypertension may be due to 
Agent Orange exposure during service.  If a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2009).  The 
appellant served in Vietnam and has been service-connected for 
diabetes mellitus, type 2, on the basis of inservice herbicide 
exposure.

Under the authority granted by Congress in the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act of 
2001, the Secretary has determined that a presumption of service 
connection is not warranted for any disease not affirmatively 
named in the presumptive list.  See Fed. Reg., 72 FR 32395, 
32397- 32398 (June 12, 2007).  Hypertension is not on the 
presumptive list to the list of diseases associated with 
herbicide exposure.  See 38 C.F.R. § 3.309, supra.  Based on the 
law, the appellant cannot benefit from the presumption, 
regardless of whether he was exposed to herbicides inservice.  
Id.  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
appellant's service treatment records do not mention 
hypertension.  Prior to induction, the appellant underwent a 
January 1968 physical examination.  The appellant's blood 
pressure was 136/84.  He denied high or low blood pressure at 
that time.  At separation, the appellant was provided a physical 
examination in July 1970.  The appellant's blood pressure was 
138/80.  He denied high or low blood pressure at that time.  For 
rating purposes, the term "hypertension" means that the 
diastolic blood pressure is predominantly 90 mm. or greater or 
systolic pressure greater than 160 mm. with diastolic pressure of 
less than 80 mm.  38 C.F.R. § 4.104, DC 7101, Note (1) (2009).  
The appellant's service treatment records do not show 
hypertension during service.  As stated above, the appellant's 
original claim indicated that hypertension began in 1980.  His 
service treatment records do not support a finding that 
hypertension was present during service.  There is no other 
evidence to suggest that the disability was present during 
service.  The Board finds that the appellant's hypertension was 
not present during service.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The appellant's service treatment records 
contain no reference to hypertension.  The appellant himself 
reported onset of the disability in 1980, a decade after service.  
There is no medical evidence to support manifestation within one 
year of service.  The Board finds that the hypertension did not 
manifest to a compensable degree within one year of service.  The 
appellant cannot benefit from the presumption.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for hypertension, to include as 
a result of herbicide exposure and as secondary to service-
connected diabetes mellitus, type 2, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


